Citation Nr: 0936652	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-33 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for endometriosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1996 to 
November 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied a claim for 
service connection for endometriosis.

In April 2008, subsequent to the issuance of the statement of 
the case (SOC), the Veteran submitted evidence pertinent to 
the claim on appeal.  This evidence was accompanied by a 
waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2009).


FINDING OF FACT

There is a nexus between the Veteran's endometriosis and her 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
endometriosis have been met.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.326(a).

The VCAA is not applicable where further assistance would not 
aid the Veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision, 
further assistance is unnecessary to aid the Veteran in 
substantiating her service connection claim for 
endometriosis.

Service Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. 
Sept. 14, 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Endometriosis 

A June 1996 entrance examination was negative for any 
relevant abnormalities, and the Veteran denied being treated 
for a "female disorder" in her accompanying Report of 
Medical History (RMH).

A January 1997 cervical cytology report revealed endocervical 
cells that were within normal limits.  A January 1997 
gynecological assessment, including a pelvic physical 
examination, was noted to be within normal limits.  The 
Veteran was diagnosed and treated for Chlamydia in April 1997 
following complaints of pelvic pain.  She continued to report 
pelvic pain and was assessed with pelvic inflammatory disease 
in April 1997.  

She was noted to have miscarried a pregnancy in August 1997.  
Complaints of pelvic pain with no "identifiable cause" were 
noted in September 1997 and orthopedic pathology was ruled 
out.  An endometrium biopsy was conducted in September 1997 
and resulted in a diagnosis of rule-out pelvic inflammatory 
disease.  A small left ovarian cyst was noted in September 
1997 and was removed in October 1997.

An October 1997 discharge examination was negative for any 
relevant abnormalities but a pelvic examination was deferred.  
The Veteran reported in her accompanying RMH that she had 
been treated for a "female disorder" and that she had an 
ovarian cyst.

A January 1998 VA gynecological examination reflected the 
Veteran's reports of abdominal pain that began within the 
past year and which she attributed to having to lie on her 
stomach in a field.  This pain begins one week before her 
menses and worsens during her menses.  Abnormal bleeding or 
menstrual problems were denied.  

Physical examination revealed pelvic diffuse midline 
tenderness.   A pregnancy test was positive.  Following this 
examination and a review of the Veteran's claims file, a 
diagnosis of an intrauterine pregnancy was made.  The 
examiner noted that the Veteran's history of lower abdominal 
pain with somewhat vague symptoms were not "consistent with 
pelvic etiology."

An exploratory laparotomy and right oophorocystectomy was 
conducted in September 2000 following complaints of right 
lower quadrant pain.  A pelvic ultrasound revealed a complex 
mixed sonolucent cystic and irregular right ovarian cyst and 
a smooth left ovarian cyst.

A November 2000 VA examination reflected the Veteran's 
reports of severe right lower quadrant pain beginning in 
September 2000 and later had her right ovary removed.  She 
reported continued right sided pain.  A computed tomography 
(CT) scan revealed a smooth left ovary cyst.

Complaints of bleeding and cramping for the past three weeks 
were noted in a May 2001 private gynecological treatment 
note.  An April 2001 pelvic sonogram had revealed markedly 
thickened endometrial stripe.  Impressions of endometrial 
hyperplasia rule-out endometrial carcinoma and dysfunctional 
uterine bleeding secondary to hyperstimulation of polycystic 
ovary syndrome were made after a physical examination.  A 
cervical biopsy and hysteroscopy was conducted in May 2001, 
resulting in a diagnosis of endometrial hyperplasia, rule-out 
benign condition and endometrial carcinoma.

The Veteran reported having undergone a Caesarean section six 
weeks previously to deliver her second child in a July 2002 
VA treatment note.

Pelvic endometriosis and intrapelvic and intraabdominal 
adhesions were noted following a private diagnostic 
laparoscopy in April 2007.

A total abdominal hysterectomy and left salpingo-oophorectomy 
was performed in May 2007.  A diagnosis of endometriosis was 
noted in a May 2007 private pathology report.

A June 2007 letter from Dr. R. A., the Veteran's treating 
gynecologist, indicated that she had undergone a total 
abdominal hysterectomy as well as other procedures in May 
2007.  The provider indicated that that the Veteran's 
endometriosis "had been present for a long time previously" 
although he could not "pinpoint an exact time of outset, it 
was definitely not of recent origin."

In a second letter dated in August 2007 from Dr. R.A. opined 
that the Veteran's in-service gynecologic surgery failed to 
resolve her complaints of persistent pelvic pain, which was 
determined to be ovarian pain in-service.  Dr. R.A. 
elaborated that this in-service pelvic pain had "now been 
clearly documented not to be ovarian pain but in fact pelvic 
endometriosis."  The provider concluded that the Veteran's 
in-service surgery "was not successful in establishing an 
accurate diagnosis and treatment" for her condition.

A diagnostic laparoscopy was conducted in February 2008 and 
revealed abdominal and pelvic adhesions.

The Veteran has a current disability as she has been 
diagnosed with endometriosis and its residuals during the 
course of this appeal.  Service treatment records document 
multiple complaints of pelvic pain which were attributed to a 
variety of other conditions.  An August 2007 opinion from her 
treating gynecologist, the only competent medical opinion of 
record, links current endometriosis and its residuals to 
service.  The Veteran has credibly reported a continuity of 
symptoms and these complaints are documented in the claims 
file.

All of the elements for the grant of service connection for 
endometriosis have been demonstrated.  All reasonable doubt 
has been resolved in favor of the Veteran in reaching this 
determination.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for endometriosis is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


